DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 05/17/2021 and the communication filed on 06/21/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/21/2021 has been entered.
Claims 1-4, 10, 13-14, 17, 18, 20, 21, 40, and 42-48 have been examined and are pending in this application. Claims 1, 17, and 40 are independent.
Claims 1-4, 10, 13-14, 17, 18, 20, 21, 40, and 42-48 are allowed.
Response to Arguments/Remarks
Claims 1-4, 10, 13-14, 17, 18, 20, 21, 40, and 42-48 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system related to establishing a temporary trusted relationship between a network-based media service and a device that 
The closest prior art, as previously recited, Schnell et al (US 2009/0307759) is generally directed to technique for system and method where in accordance with one or more aspects, a first device receives a digital certificate of a second device. The first device generates a digitally signed temporary domain join request and sends the request to a domain controller. The domain controller generates, for the first device, a temporary domain certificate allowing the first device to temporarily consume content bound to the domain. The temporary domain certificate is sent to the first device, allowing the first device to temporarily consume content bound to the domain, Faynberg et al (US 2011/0225643) is generally directed to system and method where in a communication network wherein a first computing device represents a resource owner and a second computing device represents a resource requestor, the resource owner detects an occurrence of an event, wherein the event occurrence represents a request to access one or more resources of the resource owner stored in a resource residence. The resource 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 05/17/2021 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1, 17 and 40. None of Schnell, Faynberg, Bernosky, and Sweazey, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1, 17 and 40. For example, none of the cited prior art teaches or suggest the steps of obtaining, by the first device, a certificate of the second device, the second device being a device that does not have a trusted relationship with the network-based media service; generating, by the first device, a temporary token that pre-authorizes the second device for a temporary media session with a server to receive the network-based media service based on the certificate of the second device and one or more service parameters of the second device, wherein the one or more service parameters comprises a service identifier (ID) and a session ID., and wherein the temporary token is generated by hashing the certificate of the second device and signing the hashed certificate with a certificate of the first device; and sending, by the first device, the temporary token for the second device to the server that provides the network-based media service, as a whole with the remaining limitations.
Therefore, the claims 1, 17 and 40 are considered allowable over the cited prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439